DETAILED ACTION
	This is in response to the application filed on December 17th 2020, in which claims 1-28 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/20, 6/1/21, 11/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,873,549 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference patent anticipate the pending claims (e.g. pending claim 1 recites “receive user inputs for generating data of a message” whereas reference claim 1 recites display a message “corresponding to user inputs”, these phrases are distinct but the latter teaches the former; pending claim 9 recites “an unrecognizable binary code character” vs. the reference patent claim 9 which teaches “undefined data”; although distinct, the terms are equivalent under BRI; likewise pending claim 16 simply recites “data” compared to reference claim 16 which recites “first portion”; pending claim 2 recites “boundary area” which is taught by the claim recitation of ending portion of a first page and starting portion of second page – because that is how claim 2 defines the boundary area, as the “area between pages”).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claims 1-8 and 21-28 are closely aligned with allowed claims 1-8 and 21-28 from the parent application 16/558896, upon overcoming the double patenting rejection, they would be allowable for similar reasons.  Claims 9-20 however do not contain the same allowable subject matter as explained in the following rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-13, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. US 7,249,319 B1 and Massand US 2010/0251104 A1.

Regarding claim 9, Payne discloses:
displaying a message including a plurality of multi-byte … contents corresponding to user inputs (view requested webpage – col. 2 ln. 5-9),
receive a request for transmission of the message (user wants to print content – col. 3 ln. 1-10),
based on the request, identifying that the message corresponds to a multipage message requiring transmission of a plurality of pages including a first page and a second page (col. 3 ln. 20-24),

transmitting the modified multipage message including the first page and the second page (send formatted document to printer – col. 3 ln. 49-53, col. 10 ln. 29-35 and Fig. 8),

Payne doesn’t explicitly disclose multi-byte Unicode or an unrecognizable character but this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on Payne’s teaching of capturing and printing website content including text and images (Fig. 3).  Text corresponds to multi-byte Unicode and images are equivalent to an unrecognizable binary code character.  Payne suggests this allows a user to capture what they actually want and not extraneous information (col. 1 ln. 43 – col. 2 ln. 12).

Payne does not explicitly disclose modifying the message by moving a portion of the first page to the starting portion of the second page.  However, this is taught by Massand as reflowing content to a new page when it exceeds the margins/borders of the current page (paragraph 44, Fig. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne with the reflowing technique taught by Massand for the purpose of creating or formatting a multipage message.  It is very 

Regarding claim 10, Payne discloses dividing the message into a plurality of data transmission units and separately transmitting the data transmission units, and wherein the first page corresponds to a first data transmission unit and the second page corresponds to a second data transmission unit (Payne teaches it is known in the art to send pages separately – col. 3 ln. 34-36 and col. 8 ln. 19-22).

Regarding claim 12 , Payne discloses shifting at least part of data including the at least one unrecognizable binary code character provided at the starting portion of the second page as much as a size of the data (format data could include removing the same undesired content from every page, thus all content is shifted “as much as” the data size – col. 7 ln. 59 – col. 8 ln. 36).

Regarding claim 13, Payne does not explicitly disclose determining a size of a message body is greater than a given size, generating a third page.  However, this is taught by Massand (paragraph 44).  It is extremely well-known in the art to move to a new page when the current page is full.  




Regarding claims 17 and 19, they correspond to claims 10 and 12 respectively and as such are rejected for the same reasons.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Payne and Massand in view of Naveh US 2014/0092097 A1.

Regarding claims 11 and 18, the combination of Payne and Massand does not explicitly disclose that the unrecognizable code character corresponds to an emoticon (claim 11) or that the multi-byte Unicode corresponds to an emoticon (claim 18) but this is taught by Naveh (paragraph 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Payne and Massand with the Unicode emoji taught by Naveh.  Naveh teaches Unicode is standard for character encoding and provides emojis which allow for emotional expression (paragraph 3).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Payne and Massand in view of Bechtel et al. US 2013/0024779 A1.

.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Payne and Massand in view of Kurashina et al. US 6,045,277.

Regarding claims 15 and 20, Payne does not explicitly disclose detecting that the message extends over the plurality of pages while the request is being received.  But this is taught by Massand as detecting whether content needs to reflow to an additional page because it is too long (paragraph 44).

Payne and Massand do not explicitly disclose output at least one of an alarm sound or a guide voice in response to the detecting but the use of an audible alert in the computing art to notify a user is extremely well-known.  Kurashina discloses using sound alarms as well as visual cues to warn a user about the number of remaining lines and/or characters (col. 21 ln. 4-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne and Massand to include the alert taught by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Goodwin et al. US 9,229,911 B1 discloses analyzing pages of text and determining whether content should be placed together (abstract).
	Simske US 2004/0037470 A1 discloses processing a message with multiple pages, recognizing word fragments (e.g. characters) and combining the fragments (abstract).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975